DETAILED ACTION

1. It is hereby acknowledged that 16/890550 the following papers have been received and placed of record in the file: Remark date 09/21/22  

2.	 Claims 1-8, 10, 28-35, 37-44 are presented for examination. No claims are being amended.  

Response to Arguments
3.  Applicant’s arguments with respect to claim(s) 1-8, 10, 28-35, 37-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Note: Examiner tried to contact attorney Marcus Hammack to propose amendments from specification paragraph [0116] to overcome current prior art, however due to time constraints an action had to be sent out.   



Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5. Claims 1-8, 10, 28-35, 37-44 are rejected under 35 U.S.C. §103 as being unpatentable over Hao et al(US 2015/0149589) in view of   Newberry et al(2006/0242153A1) in further view of DAO et al(US 2019/0158985A1),


Regarding claim 1, Hao teaches an apparatus for wireless communication, comprising: a transceiver configured to communicate files with one of a network entity or a user equipment (UE), each of the files having a plurality of packets; (see Hao paragraph [0028],[0032], [0041],[0042]  explains file verification with segments , Fig.1, 3)  
and a processing system configured to: 
determine that a delivery failure occurred for at least one of the files, and send, to one of an application client or a server entity, a notification of the delivery failure.  (see Hao paragraph [0041], [0042],[0051], [0052] explains verification of segments and manager receives failure indication of file, and UE sends error indication based on segment file missing)  
While Hao explains segments or fragments which can be easily understood to be packets does not explicitly disclose this limitations nor wherein the notification is sent to a data network of the server entity via a user plane function (UPF) of a core network. However analogous art Newbery explains segments can consist of packets (see paragraph [0031], [0032])  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Hao to include Newbery’s system and method for transmitting media based file .  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to further prevent error or corruption with media transmission (see paragraph [0005])  
However analogous art Dao explains SMF assigns DL and UL TEID message may include UL message to UPF (for acknowledgment of successful receipt of packet or file or request for retransmission of missing or erroneous packet, N6 Tunnel information: IP address or IP prefix and port number that UPF may use to communicate with Application server, transport protocol between UPF and AS.  (see paragraphs [0290]-[0292], [0054],[0055] further explains data sent from server)  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified Hao to include Dao’s system for multicast and broadcast services.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention for qos by improving bandwidth usage and error prevention (see paragraph [0007],[0008])  

Regarding claim 2, the modified Hao taught the apparatus of claim 1, as described above.  The modified Hao further teaches wherein the notification indicates a file identifier associated with the at least one of the files.  (see Hao paragraph [0052] explains error notification and file identifier; Newberry paragraph [0053] ,[0054]explains file name and segment )  

Regarding claim 3, the modified Hao taught the apparatus of claim 1, as described above.  The modified Hao further teaches wherein the notification indicates that the delivery failure occurred for a group of the files including the at least one of the files, and the notification further indicates a file identifier for each of the files in the group.  (see Hao paragraph [0060], [0069] explains corrupt file from files; see Newberry paragraph [0032],[0033] explains notifying segments missing of a particular file of multiple files)

Regarding claim 4, the modified Hao taught the apparatus of claim 1, as described above.  The modified Hao further teaches wherein: the transceiver is configured to receive, from a core network or an application function (AF) of the server entity, a configuration for the notification; (see Hao paragraph [0028],[0032], [0041],[0042], [0048],[0049]  explains scheduling of content and  file verification with segments)  
and the processing system is configured to generate the notification in accordance with the configuration.   (see Hao paragraph [0028],[0032], [0041],[0042], [0048],[0049]  explains scheduling of content and  file verification with segments; see Newberry paragraph [0032],[0033] explains notifying segments missing of a particular file ; (see Dao paragraphs [0024]-[0026] explains network interface, [259], [0277]-[0279] explains receipt of N11 MB Session establishment request message; see paragraphs [0290]-[0292], [0054],[0055] further explains assigns DL and UL TEID message may include UL message to UPF (for acknowledgment of successful receipt of packet or file or request for retransmission of missing or erroneous packet, N6 Tunnel information: IP address or IP prefix and port number that UPF may use to communicate with Application server, transport protocol between UPF and AS. )

Regarding claim 5, the modified Hao taught the apparatus of claim 4, as described above.  The modified Hao further teaches wherein the configuration indicates to send the notification per delivery failure of a file or per delivery failure of a group of files.   (see Hao paragraph [0028],[0032], [0041],[0042], [0048],[0049]  explains scheduling of content and  file verification with segments; see Newberry paragraph [0032],[0033] explains notifying segments missing of a particular file )  
Regarding claim 6, the modified Hao taught the apparatus of claim 4, as described above.  The modified Hao further teaches 									wherein the configuration indicates a feedback path for the notification either to an application function the AF of the server entity or to [[a]] the data network of the server entity via a user plane function (UPF) the UPF of the core network.   (see Dao paragraph [259], [0277]-[0279] explains receipt of N11 MB Session establishment request message; see Dao paragraphs [0290]-[0292], [0054],[0055] further explains assigns DL and UL TEID message may include UL message to UPF (for acknowledgment of successful receipt of packet or file or request for retransmission of missing or erroneous packet, N6 Tunnel information: IP address or IP prefix and port number that UPF may use to communicate with Application server, transport protocol between UPF and AS. )
Regarding claim 7, the modified Hao taught the apparatus of claim 4, as described above.  The modified Hao further teaches Hao further teaches wherein the transceiver is configured to receive the configuration from the AF via a policy control function (PCF) of the core network, a session management function (SMF) of the core network, and an access and mobility management function (AMF) of the core network. (see Dao paragraphs [0024],[0025] explains network interface used to communicate [0048], [0049] explains AF interacts with core functions)  	

Regarding claim 8, the modified Hao taught the apparatus of claim 1, as described above.  The modified Hao further teaches wherein: the processing system is configured to send the notification to an application function of the server entity via an access and mobility management function (AMF) of [[a]] the core network, a session management function (SMF) of the core network, and a policy control function (PCF) of the core network;   (see Dao paragraph [0224], [0370]-[0377],[0386]-[0389] explains ack/nack for missing packets)
and the notification is a quality-of-service notification including a field indicating the delivery failure for at least one of the files. (see Dao paragraphs [0347] explains ack or retransmission for missing packets)  

Regarding claim 10, the modified Hao taught the apparatus of claim 1, as described above.  The modified Hao further teaches wherein the processing system is configured to send the notification to a data network of the server entity via a message including the notification and through an interface in communication with the data network.   (see Hao paragraph [0028],[0032], [0041],[0042], [0048],[0049]  explains scheduling of content and  file verification with segments of network, Fig. 1, 3)  

Regarding claim 28, Hao teaches a method for wireless communication, comprising: communicating files with one of a network entity or a user equipment (UE), each of the files having a plurality of packets; (see Hao paragraph [0028],[0032], [0041],[0042]  explains file verification with segments , Fig.1, 3)  
 determining that a delivery failure occurred for at least one of the files, and sending, to one of an application client or a server entity, a notification of the delivery failure.  (see Hao paragraph [0041], [0042],[0051], [0052] explains manager receives failure indication of file, and UE sends error indication based on segment file missing)  
While Hao explains segments or fragments which can be easily understood to be packets does not explicitly disclose this limitations nor wherein the notification is sent to a data network of the server entity via a user plane function(UPF) of a core network
However analogous art Newbery explains segments can be packets (see paragraph [0031], [0032])  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Hao to include Newbery’s system and method for transmitting media based file .  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to further prevent error or corruption with media transmission (see paragraph [0005]) 
 However analogous art Dao explains SMF assigns DL and UL TEID message may include UL message to UPF (for acknowledgment of successful receipt of packet or file or request for retransmission of missing or erroneous packet, N6 Tunnel information: IP address or IP prefix and port number that UPF may use to communicate with Application server, transport protocol between UPF and AS.  (see paragraphs [0290]-[0292], [0054],[0055] further explains data sent from server)  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified Hao to include Dao’s system for multicast and broadcast services.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention for qos by improving bandwidth usage and error prevention (see paragraph [0007],[0008])  

Regarding claim 29, the modified Hao taught the method of claim 28, as described above.  The modified Hao further teaches wherein the notification indicates a file identifier associated with the at least one of the files.  (see Hao paragraph [0052] explains error notification and file identifier; Newberry paragraph [0053] ,[0054]explains file name and segment )  

Regarding claim  30, the modified Hao taught the method of claim 28, as described above.  The modified Hao further teaches wherein the notification indicates that the delivery failure occurred for a group of the files including the at least one of the files, and the notification further indicates a file identifier for each of the files in the group.  (see Hao paragraph [0060], [0069] explains corrupt file from files; see Newberry paragraph [0032],[0033] explains notifying segments missing of a particular file)

Regarding claim 31, the modified Hao taught the method of claim 28,  as described above.  The modified Hao further teaches further comprising: receiving, from a core network or an application function (AF) of the server entity, a configuration for the notification; (see Hao paragraph [0028],[0032], [0041],[0042], [0048],[0049]  explains scheduling of content and  file verification with segments)  and generating the notification in accordance with the configuration.   (see Hao paragraph [0028],[0032], [0041],[0042], [0048],[0049]  explains scheduling of content and  file verification with segments)  

Regarding claim 32, the modified Hao taught the method of claim 31,  as described above.  The modified Hao further teaches wherein the configuration indicates to send the notification per delivery failure of a file or per delivery failure of a group of files.  (see Hao paragraph [0028],[0032], [0041],[0042], [0048],[0049]  explains scheduling of content and  file verification with segments; see Newberry paragraph [0032],[0033] explains notifying segments missing of a particular file )  

Regarding claim 33. the modified Hao taught the method of claim 31, wherein the configuration indicates a feedback path for the notification either to the AF of the server entity or to [[a]] the data network of the server entity via the UPF of the core network.  .  (see Dao paragraph [259], [0277]-[0279] explains receipt of N11 MB Session establishment request message; see Dao paragraphs [0290]-[0292], [0054],[0055] further explains assigns DL and UL TEID message may include UL message to UPF (for acknowledgment of successful receipt of packet or file or request for retransmission of missing or erroneous packet, N6 Tunnel information: IP address or IP prefix and port number that UPF may use to communicate with Application server, transport protocol between UPF and AS. )

Regarding claim 34. the modified Hao taught the method of claim 31, wherein the configuration is received from the AF via a policy control function (PCF) of the core network, a session management function (SMF) of the core network, and an access and mobility management function (AMF) of the core network.  (see  Dao paragraphs [0024],[0025] explains network interface used to communicate [0048], [0049] explains AF interacts with core functions)  	

Regarding claim 35. the modified Hao taught the method of claim 28, wherein the notification is sent to an application function of the server entity via an access and mobility management function (AMF) of [[a]] the core network, a session management function (SMF) of the core network, and a policy control function (PCF) of the core network; (see Dao paragraph [0224], [0370]-[0377],[0386]-[0389] explains ack/nack for missing packets) and the notification is a quality-of-service notification including a field indicating the delivery failure for at least one of the files. (see Dao paragraphs [0347] explains ack or retransmission for missing packets)  

Regarding claim 37, Hao teaches an apparatus for wireless communication, comprising:
 means for communicating files with one of a network entity or a user equipment (UE), each of the files having a plurality of packets; (see Hao paragraph [0028],[0032], [0041],[0042]  explains file verification with segments , Fig.1, 3)  
means for determining that a delivery failure occurred for at least one of the files, and means for sending, to one of an application client or a server entity, a notification of the delivery failure.   (see Hao paragraph [0041], [0042],[0051], [0052] explains manager receives failure indication of file, and UE sends error indication based on segment file missing)  
While Hao explains segments or fragments which can be easily understood to be packets does not explicitly disclose this limitations nor wherein the notification is sent to a data network of the server entity via a user plane function(UPF) of a core network
However analogous art Newbery explains segments can be packets (see paragraph [0031], [0032])  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Hao to include Newbery’s system and method for transmitting media based file .  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to further prevent error or corruption with media transmission (see paragraph [0005])  
However analogous art Dao explains SMF assigns DL and UL TEID message may include UL message to UPF (for acknowledgment of successful receipt of packet or file or request for retransmission of missing or erroneous packet, N6 Tunnel information: IP address or IP prefix and port number that UPF may use to communicate with Application server, transport protocol between UPF and AS.  (see paragraphs [0290]-[0292], [0054],[0055] further explains data sent from server)  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified Hao to include Dao’s system for multicast and broadcast services.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention for qos by improving bandwidth usage and error prevention (see paragraph [0007],[0008])  

Regarding claim 38, the modified Hao taught the apparatus of claim 37, as described above.  The modified Hao further teaches wherein the notification indicates a file identifier associated with the at least one of the files.   (see Hao paragraph [0052] explains error notification and file identifier; Newberry paragraph [0053] ,[0054]explains file name and segment )  

Regarding claim 39, the modified Hao taught the apparatus of claim 37,  as described above.  The modified Hao further teaches wherein the notification indicates that the delivery failure occurred for a group of the files including the at least one of the files, and the notification further indicates a file identifier for each of the files in the group.  (see Hao paragraph [0060], [0069] explains corrupt file from files; see Newberry paragraph [0032],[0033] explains notifying segments missing of a particular file)

Regarding claim  40, the modified Hao taught the apparatus of claim 37, The modified Hao further teaches further comprising: means for receiving, from a core network or an application function (AF) of the server entity, (see Hao paragraph [0028],[0032], [0041],[0042], [0048],[0049]  explains scheduling of content and  file verification with segments)  a configuration for the notification; and means for generating the notification in accordance with the configuration.  (see Hao paragraph [0028],[0032], [0041],[0042], [0048],[0049]  explains scheduling of content and  file verification with segments)  

Regarding claim 41, the modified Hao taught the apparatus of claim 40, as described above.  The modified Hao further teaches wherein the configuration indicates to send the notification per delivery failure of a file or per delivery failure of a group of files.  (see Hao paragraph [0028],[0032], [0041],[0042], [0048],[0049]  explains scheduling of content and  file verification with segments; see Newberry paragraph [0032],[0033] explains notifying segments missing of a particular file )  

Regarding claim 42, the modified Hao taught the apparatus of claim 40, as described above.  The modified Hao further teaches wherein the configuration indicates a feedback path for the notification either to the AF of the server entity or to [[a]] the data network of the server entity via the UPF of the core network.     (see Dao paragraph [259], [0277]-[0279] explains receipt of N11 MB Session establishment request message; see Dao paragraphs [0290]-[0292], [0054],[0055] further explains assigns DL and UL TEID message may include UL message to UPF (for acknowledgment of successful receipt of packet or file or request for retransmission of missing or erroneous packet, N6 Tunnel information: IP address or IP prefix and port number that UPF may use to communicate with Application server, transport protocol between UPF and AS. )

Regarding claim 43. the modified Hao taught the apparatus of claim 40, as described above.  The modified Hao further teaches wherein the configuration is received from the AF via a policy control function (PCF) of the core network, a session management function (SMF) of the core network, and an access and mobility management function (AMF) of the core network.  
(see  Dao paragraphs [0024],[0025] explains network interface used to communicate [0048], [0049] explains AF interacts with core functions)  	
Regarding claim 44. the modified Hao taught the apparatus of claim 37, as described above.  The modified Hao further teaches wherein the notification is sent to an application function of the server entity via an access and mobility management function (AMF) of [[a]] the core network, a session management function (SMF) of the core network, and a policy control function (PCF) of the core network; (see Dao paragraph [0224], [0370]-[0377],[0386]-[0389] explains ack/nack for missing packets) and the notification is a quality-of-service notification including a field indicating the delivery failure for at least one of the files. (see Dao paragraphs [0347] explains ack or retransmission for missing packets)  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478